EXHIBIT 10.21

 

THIRD AMENDMENT

TO

 

ZIONS BANCORPORATION PAYSHELTER 401(k)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

This Third Amendment to Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 1ST day of June,
2004, by Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
restated and amended in its entirety effective January 1, 2003; and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and

 

WHEREAS, the Employer now desires to amend the Plan in order to clarify certain
expenses as chargeable to individual participant accounts,

 

NOW THEREFORE, in consideration of the foregoing premises the Employer adopts
the following amendments to the Plan as follows (changes are noted by bold
italics):

 

  1. Section 14.06 is amended to read as follows:

 

14.06 Liability for Plan Expenses: The Plan specifically permits the payment of
Plan administration and operation expenses from the Plan’s Trust Fund. Moreover,
the Plan also permits the allocation of certain administration expenses to an
individual Participant’s Account whenever an expense can be specifically
determined and the Participant’s Account identified which gives rise to the
expense. Expenses not attributable to particular Participant



--------------------------------------------------------------------------------

Accounts but nevertheless payable from the Trust Fund may be allocated among all
Participant Accounts pro rata, or by any other appropriate method. The Plan
Sponsor shall determine in its sole discretion the extent to which Plan
administration and operation expenses shall be paid from the Trust Fund or from
individual Participant Accounts, provided that all such payments and charges
shall comply with ERISA and all regulations and other guidance issued by the
Department of Labor. The Plan Sponsor shall be entitled to reimbursement from
the Plan for payment of all Plan expenses advanced by the Plan Sponsor (whether
charged to an individual Participant’s Account or the Trust Fund as a whole)
that are reasonably subject to reimbursement pursuant to ERISA and DOL
regulations and other guidance, provided that no reimbursement to the Plan
Sponsor shall be made with respect to any charge applicable to an individual
Participant’s Account unless the Participant has been previously informed
through a summary plan description or similar document that his or her Account
may be subject to such charges.

 

  2. The first paragraph of Section 20.10 is amended to read as follows:

 

20.10 Qualified Domestic Relations Orders: Section 20.09 shall apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant, Former Participant or Beneficiary pursuant to a
Domestic Relations Order, unless such Domestic Relations Order is determined to
be a Qualified Domestic Relations Order (“QDRO”). In the event the Plan, the
Trustee, or the Plan Administrator receives a Domestic Relations Order, the Plan
Administrator shall promptly notify the Participant, Former Participant or
Beneficiary whose benefit is the subject of such order and provide him with a
copy of the Plan’s written procedures for administering QDROs. Administration
expenses incurred by the Plan with respect to the QDRO (including costs
associated with review and determination of the order as a valid QDRO) shall be
chargeable to the individual Participant’s Account. Unless and until the order
is set aside, the following provisions shall apply:

 

  3. This Third Amendment shall be effective January 1, 2004, and for Plan Years
commencing thereafter, unless another effective date is specified herein.

 

IN WITNESS WHEREOF, the Employer has caused this Third Amendment to the Plan to
be duly executed as of the date and year first above written.

 

ZIONS BANCORPORATION

By:

 

/s/ Merrill Wall

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------